 

Case 1:20-cr-00343-GBD ent15 Filed 07/20/20 Page 1 of 3

    
 

UNITED STATES DISTRICT C Cr
SOUTHERN DISTRICT OF NEWWWORK® &

 

United States of America Protective Order
Vv. 7 20 Cr. 343

Melike McCrimmon,

Defendant.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, the Court hereby finds and orders as follows:

Disclosure Material. The Government will make disclosure to the defendant of
documents, objects and information, including electronically stored information (“ESI”), pursuant
to Federal Rule of Criminal Procedure !6, 18 U.S.C. §3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal cases, all of which will
be referred to herein as “disclosure material.” The Government’s disclosure material may include
material that (i) affects the privacy, confidentiality and of individuals; (ii) would impede, if
prematurely disclosed, the Government’s ongoing investigation of uncharged individuals; (iii)
would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is not authorized to
be disclosed to the public or disclosed beyond that which is necessary for the defense of this
criminal case.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

1. Disclosure material shall not be disclosed by the defendant or defense counsel, including
any successor counsel (“the defense”) other than as set forth herein, and shall be used by the
defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have
Case 1:20-cr-00343-GBD Document 15 Filed 07/20/20 Page 2 of 3

access, and shall not disclose any disclosure material to the media or any third party except as set
forth below.

2. Disclosure material may be disclosed by counsel to:

(a) Personnel for whose conduct counsel is responsible, 7.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action;
(b) Prospective witnesses for purposes of defending this action.

3. The Government may authorize, in writing, disclosure of disclosure material beyond that
otherwise permitted by this Order without further Order of this Court.

4. This Order does not prevent the disclosure of any disclosure material in any hearing or
trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings
should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

5. Except for disclosure material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all disclosure material,
including the seized ESI disclosure material, within 30 days of the expiration of the period for
direct appeal from any verdict in the above-captioned case; the period of direct appeal from any
order dismissing any of the charges in the above-captioned case; or the granting of any motion
made on behalf of the Government dismissing any charges in the above-captioned case, whichever
date is later.

6. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

 

 

 
Case 1:20-cr-00343-GBD Document 15 Filed 07/20/20 Page 3 of 3

Retention of Jurisdiction

7. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney

Kevin Mead
Assistant United States Attorney

rattle —

Date: 7/18/2020

_ Date: 7/17/2020
Justine A. Harris

Counsel for Melike McCrimmon

 

SO ORDERED:
Dated: New York, New York

July ylyp 29 :
D220 BV sras, B Done

ee ABLE GEORGE B. DANIELS
ED‘S¥ATES DISTRICT JUDGE

 

 
